DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed October 18, 2022 have been fully considered but they are not persuasive.
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  MPEP §2111.02(II).  The claims are directed entirely to the “signal analysis circuit”.  This makes the “induction type power supply system” an intended use limitation.  
The MPEP further states that “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.”  Id.  In the present case, the “induction type power supply system” does not result in any structural difference between the claimed signal analysis circuit and Huang’s converter. 
Similarly, the “modulation signal” is also an intended use limitation.  It is known in wireless power systems to have a supplying-end module send wireless power to a receiving-end module.  Then, a receiving-end module performs load-modulation to change how much power is received/absorbed.  This change can be observed/detected at the supplying-end module (no distinct signals are actually transmitted back to the supplying-end module).  The ability to create a modulation signal requires the structure of a supplying-end module power source, a supplying-end module coil, a receiving-end module coil, and a receiving-end module modulation circuit.  Further, the two modules need to be placed within wireless power transfer range of each other for the modulation functionality of the receiving-end module to work.  None of these structural components are claimed.  If the structure to create or receive the modulation signal are not claimed, then it is does not appear that the modulation signal itself can be cited as a distinct claimed limitation. 
If the receiving-end module is not being claimed, then it does not appear that a modulation signal can exist within the scope of the claims. 
Furthermore, no structural changes are made to claims 1 or 10 if the modulation signal is not present.  The claimed structure remains the same regardless of the output of the processor’s determination.  Thus, the modulation signal is not a distinct structural limitation that affects the scope of the claim. 
The amendment to the “a processor” limitation does not remedy this intended use limitation.  The processor is “configured to determine whether the supplying-end module receiving the modulation signal according to the time data.”  The processor only receives the time data.  The modulation data does not change the structural configuration of the processor, as the processor only interacts with and analyzes the time data.  That the processor can extrapolate information from the time data (about the presence/absence of the modulation data) does not overcome the intended use limitation analysis. 
The claim also does not explain how the processor determines the presence of the modulation signal.  “according to the time data” does not impart any specific structure or functionality that distinguishes over Huang.  Huang’s processor, according to the time data, determines the level of the load (normal vs light; col. 4, lines 56-64).  Huang’s disclosure of using the time data to distinguish between to different events is interpreted as anticipating the “configured to” limitation of the processor.  In other words, Huang’s “modulation signal” can be interpreted as the effect that a “light load” would impart on the signal analysis circuit (detectable by decreased frequency PWM2).
Regarding the timer, the amendments appear to be redundant to the limitation of “a comparator”.  The signal analysis circuit obtains the coil signal (which may or may not contain the modulation signal) and amplifies it (to create the amplification signal).  This means that the amplification signal inherently “corresponds to” the modulation signal.  Comparators inherently compare the amplitudes of their two input signals.  This means that digital signals the comparator outputs are inherently “corresponding to” the height of the input signals.
Further, the claim only broadly recites what the timer “obtains” (not its internal structure or any description of its internal functionality).  Any comparator compares its two inputs to produce a binary output (HIGH or LOW) that corresponds to the heights of the two inputs.  Huang’s comparator, therefore, inherently provides “a series of digital values each corresponding to a height of the” input signal, including any modulation signal that may be present (or not, the claim does not require it to be present).  
The Applicants contend that “it is well known that the D flipflop serves to control output timing with a clock” (Remarks, page 8).  This argument is directed to unclaimed subject matter.  The Applicants are discussed what a flip-flop outputs, which the claim is directed o what the timer “obtains” (i.e. inputs). 
The Examiner also notes the repeated use of “corresponding to” in the timer limitation.  This broad limitation does not explicitly recite a specific relationship between the limitations.  If the Applicants intend for the timer to be distinguished over Huang’s flip-flop, they are invited to amend the claims to explicitly define the timer structure (not just what it obtains). 
The art rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 8,742,745).  Srinivasan (US 2014/0091774) is cited in the art rejections of claims 1 and 10 to support the interpretation that Huang discloses a “gain amplifier” (Srinivasan is not cited as a modifying reference; see MPEP §2131.01(III)). 
With respect to claim 1, Huang discloses a signal analysis circuit (fig 2 and 4-5; col. 7, line 13 to col. 9, line 14) for a supplying-end module of an induction type power supply system, for determining whether the supplying-end module receives a modulation signal from a receiving-end module of the induction type power supply system (intended use), the signal analysis circuit comprising: 
a signal receiving circuit (412), configured to obtain a coil signal on a supplying-end coil of the supplying-end module; 
a gain amplifier (404; see analysis below of Srinivasan), coupled to the signal receiving circuit, configured to adjust a voltage level of the coil signal to generate an amplification signal (ER1); 
a ramp generator (410), configured to generate and output a ramp signal; 
a comparator (406), coupled to the gain amplifier and the ramp generator, configured to compare the amplification signal with the ramp signal to determine a trigger time on which the amplification signal and the ramp signal intersect (see fig 2; PWM1 is generated at the intersection of ramp1 and ER1; col. 7, lines 53-59); and 
a timer (fig 5, item 504), coupled to the comparator, configured to obtain a time data corresponding to the trigger time (col. 8, lines 32-41), wherein the time data comprises a series of digital values each corresponding to a height of the modulation signal (this phrase describes what the comparator outputs – the Huang comparator compares the height of the amplification signal to the ramp signal to produce a digital/binary output [HIGH, LOW]; thus, the timer “obtains” the series of digital values that correspond to the height of the input signals); and
a processor (106; col. 4, lines 56-64) configured to determine whether the supplying-end module receives the modulation signal from the receiving-end module according to the time data (the Huang processor uses the frequency of the time data to determine the time of load [normal vs light]; this is interpreted as the determination of modulation data’s presence or absence).
Regarding the preamble, everything that follows “for” is an intended use limitation that does not breathe life into the claim.  MPEP §2111.02(II).  “for” indicates an intended use for the environment in which the signal analysis circuit is to be used.  The existence of a wireless power transmitter and receiver are not required to realize the structure of the signal processing circuit.  The presence/absence of a “modulation signal” does not affect the structure of the signal analysis circuit.  The discussion above (page 2) is incorporated here.
Huang refers to item 404 as an “error amplifier”.  Srinivasan discloses a similarly constructed amplifier in figure 1 (item 110) is referred to as a “high gain amplifier” (par 25, lines 2-3).  Thus, the skilled artisan would have understood that Huang’s amplifier could also be referred to as a “gain amplifier”.
Huang compares the “heights” of the gain amplifier output (ER1) and ramp signal (ramp1).  The output of the comparator (PWM1) is a “series of digital values” (HIGH or LOW) that corresponds to the height of ER1.  The Huang timer (fig 5) then “obtains” the comparator output to “determine a trigger time on which” the two signals intersect.  The “timer” is a flip-flop that uses, as its clock, the PW1 signal.  This can also be seen in figure 2, as the flip-flop determines the rising edge of PWM1.   The output of the timer (PW2) is then input to the processor, which is “configured to determine” the frequency of the time data.  The frequency informs the processor of the type of load (light vs normal), which is interpreted as the determination of the presence (or absence) of “modulation data” (the claim does not define the modulation signal and does not explicitly recite the structure necessary to produce it) 
With respect to claim 2, Huang discloses wherein the induction type power supply system (not claimed) has a plurality of signal cycles for obtaining a time data string comprising a plurality of time data, and the processor is further configured to determine whether the modulation signal exists according to a variation of the plurality of time data (col. 8, lines 32-41).
The wireless power transmitter is not claimed.  It is written as an intended use of the signal analysis circuit in the preamble of claim 1.  Features of this transmitter, therefore, do not affect the structure of the signal analysis circuit.  Huang’s processor determines the frequency of the time data.  Thus, Huang is interpreted as doing so “according to variations of the plurality of time data”.   
With respect to claim 3, Huang discloses the timer starts to run at a start time of a signal cycle (see fig 2; the up-slope of each PWM1 pulse), and a timer period of the timer is obtained as the trigger time when the amplification signal and the ramp signal intersect (fig 2; the down-slope of each PWM1 pulse is at the intersection of ramp1 and ER1).  
With respect to claim 4, the claim recites a when/then conditional statement.  The action is only carried out when the conditions are satisfied.  Huang does not disclose any time when the amplification signal (ER1) and the ramp signal (ramp1) do not intersect.  Thus, since the “when” condition doesn’t happen within Huang, the logic of the when/then statement indicates that the action(s) do not happen.  
With respect to claim 5, Huang discloses the comparator is configured to compare the amplification signal with the ramp signal at the start of a half signal cycle (see below), allowing the processor to determine whether the ramp signal is in a triggerable range (see below).  
The comparator is “configured to compare” because it is a comparator.  Its inherent structure is to compare one signal to another.  The comparator does not have a different structure because of when the comparison happens (start of a half signal cycle, end of a half signal cycle, etc.).  Huang’s comparator is “configured to compare” the two signals (ER1, ramp1) at all times.  Further, figure 2 appears to show that the comparison is at the “start” of each half cycle (the end of each half cycle being where ramp1 reaches zero).
The claim ends with a recitation of what the comparator structure is “allowing”.  This phrase does not positively introduce any structure or functionality to the processor.  That a functionality is allowed indicates that it happens at a future time, outside of the scope of the claim.  The Applicants have not addressed or rebutted this interpretation.  Thus, it is presumed to be correct.  Since Huang’s comparator is configured as claimed, it is interpreted as “allowing” the same future functionality. 
With respect to claim 8, Huang discloses a signal cycle of the timer obtaining the time data corresponds to a coil driving Page 20 of 24cycle of a power driver circuit of the induction type power supply system (not claimed) driving the supplying-end coil.  
The transmitter and its coil are not claimed (they are intended use limitations in the preamble of claim 1).  There can be no coil driving cycle if there is no coil.  The Applicants have not addressed or rebutted this interpretation.  Thus, it is presumed to be correct.
Huang discloses that its processor determines the frequency of PWM2, which “corresponds” to the driving cycle at Vout. The Examiner also notes that L1 is a coil and Vout may be interpreted as a coil driving cycle of coil L1. 
With respect to claim 9, Huang discloses the processor is further configured to synchronize a timing operation of the timer with a driving operation of the power driver circuit (col. 4-5, bridging paragraph).  Huang discloses that the timer output (PW2) is used to synchronize the timing of the driver (306; to then control Vout).
With respect to claims 10-14 and 17-18, Huang discloses the apparatus necessary to complete the recited limitations, as discussed above in the art rejections of claims 1-5 and 8-9, respectively.
Claim 14 slightly differs from claim 5 in that it does not use the term “allowing”.  Instead, claim 14 recites “comparing … to determine”.  The claim is directed to the method step of “comparing”.  The comparing is done “to determine” a condition.  The determining is not a distinct method step.  As Huang discloses the method step of comparing, it is interpreted as providing the same determination of the triggerable range condition. 
Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the signal analysis circuit of claims 5/14 further including the determination of whether the ramp signal is smaller/greater than the amplification signal at the start of the half cycle and then having the processor determine that the ramp signal is not in the triggerable range and then take the recite corrective actions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836